                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         CHRISTINE CUMMING, et al.,                           Case No.18-cv-03476-EJD (NC)
                                  11
                                                       Plaintiffs,                            ORDER RE: JURISDICTIONAL
Northern District of California




                                  12                                                          DISCOVERY
 United States District Court




                                                 v.
                                  13                                                          Re: Dkt. No. 61
                                         BIG PICTURE LOANS, LLC, et al.,
                                  14
                                                       Defendants.
                                  15
                                  16
                                  17          On November 11, 2018, Judge Edward J. Davila granted Plaintiffs’ request for
                                  18   jurisdictional discovery and referred the details of that discovery to the undersigned. See
                                  19   Dkt. No. 53. The Court conducted a hearing regarding the parties’ discovery dispute on
                                  20   March 13, 2019.
                                  21          The present dispute concerns the scope of jurisdictional discovery directed at
                                  22   defendants Big Picture Loans, LLC and Ascension Technologies, Inc.’s assertion of tribal
                                  23   immunity. Here, the parameters of jurisdictional discovery is set by the five-factor test for
                                  24   assessing whether an entity is an arm of a tribe: “(1) the method of creation of the
                                  25   economic entities; (2) their purpose; (3) their structure, ownership, and management,
                                  26   including the amount of control the tribe has over the entities; (4) the tribe’s intent with
                                  27   respect to the sharing of its immunity; and (5) the financial relationship between the tribe
                                  28   and the entities.” White v. Univ. of California, 765 F.3d 1010, 1025 (9th Cir. 2014)
                                  1    (quoting Breakthrough Mgmt. Grp., Inc. v. Chukchansi Gold Casino & Resort, 629 F.3d
                                  2    1173, 1181 (10th Cir. 2010)).
                                  3           Plaintiffs seek production of all documents and deposition transcripts produced in
                                  4    Williams v. Big Picture Loans, LLC, No. 17-cv-0461 (E.D. Va.), a case with nearly
                                  5    identical facts. See Dkt. No. 61 at 5. Big Picture and Ascension argue that wholesale
                                  6    production of the documents produced in Williams is overbroad and unnecessary. See id.
                                  7    at 7–8.1
                                  8           The Court agrees with Big Picture and Ascension. In Williams, the plaintiffs sued
                                  9    five defendants not named in this suit. See Williams v. Big Picture Loans, LLC, 329 F.
                                  10   Supp. 3d 248, 266 (E.D. Va. 2018). Although those five defendants were ultimately
                                  11   dismissed, jurisdictional discovery in Williams occurred before their dismissal. Id. As a
                                       result, there is a possibility that the Williams discovery contains material not relevant to
Northern District of California




                                  12
 United States District Court




                                  13   this case. Likewise, the Williams district court did not rely on every document or
                                  14   deposition transcript produced in that case. Thus, Plaintiffs’ request for automatic
                                  15   reproduction of Williams discovery is overly broad and therefore DENIED.
                                  16          Accordingly, the Court rules as follows:
                                  17              • Plaintiffs’ request for automatic reproduction of Williams discovery is
                                  18                 DENIED;
                                  19              • Parties must meet and confer to draft a proposed protective order, which
                                  20                 must be filed within 7 days of this order;
                                  21              • Martorello must produce all discovery he produced in Williams within 30
                                  22                 days of this order;
                                  23              • Big Picture and Ascension must serve their objections and responses to
                                  24                 Plaintiffs’ September 12, 2018, requests for production (see Dkt. No. 38-4,
                                  25                 Ex. C.) within 14 days of this order;
                                  26
                                  27   1
                                         Co-defendant Matt Martorello takes no position with respect to Plaintiffs’ discovery
                                  28   request to Big Picture and Ascension. See Dkt. No. 61 at 9. At the March 13, 2019,
                                       hearing, Martorello represented that he will produce his discovery in Williams.
                                                                                     2
                                  1                • Big Picture and Ascension must produce all responsive, non-privileged
                                  2                    documents within 30 days of this order;
                                  3                • Plaintiffs’ are limited to 3 depositions, including depositions of Michelle
                                  4                    Hazen and James Williams, Jr., without further leave of the Court;
                                  5                • Plaintiffs may move for further jurisdictional discovery in line with the
                                  6                    White five-factor test;
                                  7                • By stipulation (see Dkt. No. 61 at 3 n.4), Big Picture and Ascension must
                                  8                    produce unredacted briefs, exhibits, and documents cited in Williams v. Big
                                  9                    Picture Loans, LLC, 329 F. Supp. 3d 248, 266 (E.D. Va. 2018);
                                  10               • All jurisdictional discovery must be completed by June 7, 2019; and
                                  11               • Parties must file a joint discovery status report by June 12, 2019, with a
                                                       telephonic discovery status conference set for June 19, 2019, at 10:00 a.m.
Northern District of California




                                  12
 United States District Court




                                  13   Counsel must meet and confer in an effort to resolve any discovery dispute. The parties
                                  14   must comply with the undersigned’s standing order in presenting discovery disputes by
                                  15   joint letter brief.
                                  16           IT IS SO ORDERED.
                                  17
                                  18   Dated: March 13, 2019                      _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  19                                                    United States Magistrate Judge
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     3
